       Case 4:20-cv-00470-JAS Document 10 Filed 02/03/21 Page 1 of 4



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   G & G Closed Circuit Events, LLC,       )          No. CV 20-470-TUC-JAS
                                             )
10             Plaintiff,                    )            ORDER
                                             )
11   v.                                      )
                                             )
12   Marisa Mesa, individually and d/b/a Club)
     520 Nightclub, et al.                   )
13                                           )
               Defendants.                   )
14                                           )
                                             )
15                                           )
16
17          This order requires the parties to file a Rule 16 joint report by 3/10/20.
18          IT IS HEREBY ORDERED:
19          The parties are directed to Rule 16 of the Federal Rules of Civil Procedure for the
20   objectives of the joint report.
21          The parties are directed to confer at least 7 days prior to the deadline for the joint
22   report to discuss the following matters:
23          A.     Any matters relating to jurisdiction, venue or joinder of additional parties;
24          B.     The nature and basis of their claims and defenses and the possibilities for a
25                 prompt settlement or resolution of the case;
26          C.     The scope of discovery, and possible limitations thereof. The parties are
27                 expected to comply with Rule 26(f), FED.R.CIV.P., and seek to minimize the
28                 expense of discovery.
     Case 4:20-cv-00470-JAS Document 10 Filed 02/03/21 Page 2 of 4



 1                      In cases where dispositive motions will be filed, the parties should
 2            consider limiting discovery to the issue at hand until the Court has ruled on the
 3            motion;
 4      D.    A schedule of all pretrial proceedings, including a trial date, an estimate of the
 5            length of trial, and any suggestions for shortening trial. The parties shall also
 6            discuss any issues relating to disclosure or discovery of electronically stored
 7            information, including the form or forms in which it should be produced, and
 8            any issues relating to claims of privilege or work product. See
 9            FED.R.CIV.P. 16(b)(5) & (b)(6), 26(f)(3). At the joint request of the parties,
10            the Court may include deadlines in the Scheduling Order pertaining to these
11            issues.
12
        E.    Modification of pretrial procedures due to the simplicity or complexity of the
13
              case;
14
        F.    Prospects for settlement, including a request to have a settlement conference
15
              before a Magistrate Judge or United States District Court Judge, or
16
              participating in any other alternative dispute resolution forum;
17
        G.    Arrangements for Initial Disclosures in compliance with Rule 26(a)(1),
18
              FED.R.CIV.P. Unless otherwise stipulated or directed by the Court, Initial
19
              Disclosures shall be made at or within 14 days after the deadline for filing the
20
              joint report;
21
        H.    Possibility of consent to trial before a United States Magistrate Judge pursuant
22
              to 28 U.S.C. § 636(c), suitability for referral to any alternative dispute
23
              resolution mechanism, or reference to a Master;
24
        I.    Any other matters which the parties feel may help dispose of the matter in an
25
              efficient and economical manner.
26
        IT IS FURTHER ORDERED:
27
        J.    The joint report shall include individually numbered brief statements
28
              indicating:

                                             -2-
     Case 4:20-cv-00470-JAS Document 10 Filed 02/03/21 Page 3 of 4



 1            1.    The nature of the case, setting forth in brief statements the factual and
 2                  legal basis of Plaintiffs’ claims and Defendants’ defenses;
 3            2.    The factual and legal issues genuinely in dispute, and whether they can
 4                  be narrowed by stipulation or motion;
 5            3.    The jurisdictional basis of the case, citing specific statutes;
 6            4.    Parties, if any, which have not been served, as well as parties which
 7                  have not filed an answer or other appearance. Unless the parties can
 8                  otherwise show cause, an Order shall accompany the joint report
 9                  dismissing any party which has not been served, or seeking default
10                  judgment on any non-appearing party;
11            5.    The names of parties not subject to the Court's jurisdiction;
12            6.    Whether there are further dispositive or partially dispositive issues to
13                  be decided by pretrial motions, and the legal issues of any pretrial
14                  motions contemplated;
15            7.    Whether the case is suitable for reference to a Master, or whether the
16                  parties consent to trial before a United States Magistrate Judge pursuant
17                  to 28 U.S.C. § 636(c);
18            8.    The status of related cases pending before other judges of this Court or
19                  before other courts;
20            9.    A statement of when Initial Disclosures were made or will be made, or
21                  any proposed changes in the requirements for Initial Disclosures set
22                  forth in Rule 26(a), FED.R.CIV.P.;
23            10.   Suggested changes, if any, in the limitations on discovery set forth in
24                  Rule 26(b)(2), FED.R.CIV.P.;
25            11.   Proposed deadlines for:
26                  (a) completing discovery;
27                  (b) filing dispositive motions;
28                  (c) pretrial disclosure of witnesses and expert testimony pursuant to


                                             -3-
       Case 4:20-cv-00470-JAS Document 10 Filed 02/03/21 Page 4 of 4



 1                            Rule 26(a)(2) and (3), FED.R.CIV.P.; and
 2                         (d) lodging a proposed joint pretrial order;
 3                 12.     Estimated date and length of trial;
 4                 13.     Whether a jury trial has been requested;
 5                 14.     The prospects for settlement, including any request to have a settlement
 6                         conference before another Magistrate Judge or United States District
 7                         Court Judge, or other request of the Court for assistance in settlement
 8                         efforts;
 9                 15.     Whether any unusual, difficult, or complex problems or issues exist
10                         which would require this case to be placed on the complex track for
11                         case management purposes pursuant to LRCiv 16.2; and
12                 16.     Any other matters which the parties feel will aid the Court in expediting
13                         the disposition of this matter efficiently.
14          After receiving the joint report, the Court will enter a Scheduling Order, which shall
15   control the course of this action, unless modified by subsequent Order. The parties are
16   cautioned that the deadlines set in the Scheduling Order shall be enforced.
17          The parties are jointly responsible for initiating the communication necessary to
18   prepare this joint report.
19
            Dated this 3rd day of February, 2021.
20
21
22
23
24
25
26
27
28


                                                  -4-
